Case 1:17-cv-09066-AKH Document 45 Filed 08/28/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JASON AGOSTO

 

 

(List the full name(s) of the plaintiff(s)/petitioner(s).) 17 CV 9066 (AKH\ )

-against-
~ NOTICE OF APPEAL

NEW YORK CITY DEPARTMENT OF

 

EDUCATION AND MANUEL URENA

(List the full name(s) of the defendant(s)/respondent(s).)

 

Notice is hereby given that the following parties: Jason Agosto

 

 

(list the names of all parties who are filing an appeal)

in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the Kl judgment Worder — entered on: August 12, 2019

 

(date that judgment or order was entered on docket)

that:
" Granted Defendant's Motion for Summary Judgment, dismissing

 

Counts I-IV and Counts V-VII.

 

 
 

 

 

 

 

 

 

(If the appeal is from an order, provide a brief description above of the decision in order.)

August 28, 2019 i
Dated Sigpéttre = $\\W

Harlow, Jordan F.
Name (Last, First, MI)

85 Broad Street, 18 Fl- WeWork New York NY 10004
Address City State Zip Code
(212) 537 - 6859 jharlow@ghnylaw.com
Telephone Number E-mail Address (if available)

 

‘Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone

number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.

Rev. 12/23/13
